



EXHIBIT 10.16


UNION SQUARE
SAN ANTONIO, TEXAS


OFFICE LEASE AGREEMENT

BETWEEN

EOP-UNION SQUARE LIMITED PARTNERSHIP,
an Illinois limited partnership
(“LANDLORD”)

AND

BILLING CONCEPTS CORP.,
a Delaware corporation
(“TENANT”)


--------------------------------------------------------------------------------



TABLE OF CONTENTS


I. Basic Lease Information     II. Lease Grant    III. Adjustment of
Commencement Date; Possession    IV. Rent    V. Compliance with Laws; Use    VI.
Security Deposit    VII. Services to be Furnished by Landlord    VIII. Leasehold
Improvements    IX. Repairs and Alterations    X. Use of Electrical Services by
Tenant    XI. Entry by Landlord    XII. Assignment and Subletting    XIII.
Liens    XIV. Indemnity and Waiver of Claims    XV. Insurance    XVI.
Subrogation    XVII. Casualty Damage    XVIII. Condemnation    XIX. Events of
Default    XX. Remedies    XXI. Limitation of Liability    XXII. No Waiver   
XXIII. Quiet Enjoyment    XXIV. Relocation    XXV. Holding Over    XXVI.
Subordination to Mortgages; Estoppel Certificate    XXVII. Attorneys’ Fees   
CXXVIII. Notice     XXIX. Excepted Rights     XXX. Surrender of Premises   
XXXI. Miscellaneous    XXXII. Entire Agreement   


     i


--------------------------------------------------------------------------------



OFFICE LEASE AGREEMENT

     This Office Lease Agreement (the “Lease”) is made and entered into as of
the 6th day of November, 2000, by and between EOP-UNION SQUARE LIMITED
PARTNERSHIP, an Illinois limited partnership (“Landlord”) and BILLING CONCEPTS
CORP., a Delaware corporation (“Tenant”).


I. BASIC LEASE INFORMATION.


A. “Building” shall mean the building located at 10101 Reunion Place Boulevard,
San Antonio, Texas 78216, and commonly known as Union Square.


B. “Rentable Square Footage of the Building” is deemed to be 194,398 square
feet.


C. “Premises” shall mean the area shown on Exhibit A to this Lease. The Premises
are located on the fourth (4th) floor and known as Suite Number 450. The
“Rentable Square Footage of the Premises” is deemed to be 7,662 square feet. If
the Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct and shall not be remeasured.


D. “Base Rent”:


Period

--------------------------------------------------------------------------------

Annual Rate
Per Square Foot

--------------------------------------------------------------------------------

Annual
Base Rent

--------------------------------------------------------------------------------

Monthly
Base Rent

--------------------------------------------------------------------------------

Months 1-36   $20.20   $154,772.40   $12,897.70  


E. “Tenant’s Pro Rata Share”: 3.9414%.


F. “Base Year” for Taxes: 2001; “Base Year” for Expenses: 2001. -


G. “Term”: A period of thirty-six (36) months and seventeen (17) days. The Term
shall commence on January 15, 2001 (the “Commencement Date”) and, unless
terminated early in accordance with this Lease, end on January 31, 2004 (the
“Termination Date”). However, if Landlord is required to Substantially Complete
(defined in Section III.A) any Landlord Work (defined in Section I.O.) prior to
the Commencement Date under the terms of a Work Letter (defined in Section I.O):
(1) the date set forth in the prior sentence as the “Commencement Date” shall
instead be defined as the “Target Commencement Date” by which date Landlord will
use reasonable efforts to Substantially Complete the Landlord Work; and (2) the
actual “Commencement Date” shall be the date on which the Landlord Work is
Substantially Complete, as determined by Section III.A. In such circumstances,
the Termination Date will instead be the last day of the Term as determined
based upon the actual Commencement Date. Landlord’s failure to Substantially
Complete the Landlord Work by the Target Commencement Date shall not be a
default by Landlord or otherwise render Landlord liable for damages. Promptly
after the determination of the Commencement Date, Landlord and Tenant shall
enter into a commencement letter agreement in the form attached as Exhibit C.


1


--------------------------------------------------------------------------------



  Notwithstanding the foregoing, if there have been no Delays and the
Commencement Date does not occur by May 15, 2001 (the “Outside Completion
Date”), Tenant, as its sole remedy, may terminate this Lease by giving Landlord
written notice of termination on or before the earlier to occur of: (i) five (5)
Business Days after the Outside Completion Date; and (ii) the Commencement Date.
In such event, this Lease shall be deemed null and void and of no further force
and effect and Landlord shall promptly refund any prepaid Rent and Security
Deposit previously advanced by Tenant under this Lease and, so long as Tenant
has not previously defaulted under any of its obligations under the Work Letter,
the parties hereto shall have no further responsibilities or obligations to each
other with respect to this Lease. Landlord and Tenant acknowledge and agree
that: (i) the determination of the Commencement Date shall take into
consideration the effect of any Delays by Tenant; and (ii) the Outside
Completion Date shall be postponed by the number of days the Commencement Date
is delayed due to events of Force Majeure. Notwithstanding anything herein to
the contrary, if Landlord determines that it will be unable to cause the
Commencement Date to occur by the Outside Completion Date, Landlord shall have
the right to immediately cease its performance of the Landlord Work and provide
Tenant with written notice (the “Outside Extension Notice”) of such inability,
which Outside Extension Notice shall set forth the date on which Landlord
reasonably believes that the Commencement Date will occur. Upon receipt of the
Outside Extension Notice, Tenant shall have the right to terminate this Lease by
providing written notice of termination to Landlord within five (5) Business
Days after the date of the Outside Extension Notice. In the event that Tenant
does not terminate this Lease within such five (5) Business Day period, the
Outside Completion Date shall automatically be amended to be the date set forth
in Landlord’s Outside Extension Notice.


H. Tenant allowance: Subject to the terms and conditions set forth in Exhibit D,
Landlord, provided Tenant is not in default, agrees to provide Tenant with an
allowance (the “Allowance”) in an amount not to exceed $45,972.00 (i.e., $6.00
per rentable square foot of the Premises) to be applied toward the cost of the
Landlord Work in the Premises.


I. “Security Deposit”: $12,897.70.


J. “Guarantor(s)”: Any party that agrees in writing to guarantee this Lease. As
of the date hereof, there are no Guarantors.


K. “Broker(s)”: None.


L. “Permitted Use”: General office use.


M. “Notice Addresses”:


  Tenant:


  On and after the Commencement Date, notices shall be sent to Tenant at the
Premises. Prior to the Commencement Date, notices shall be sent to Tenant at the
following address:


2


--------------------------------------------------------------------------------



  David P. Tusa
7411 John Smith Drive
Suite 1500
San Antonio, Texas 78229-4898
Phone #: 210-949-4010
Fax #: 210-949-7014


    Landlord:

EOP-Union Square Limited Partnership
c/o Equity Office Properties
9601 McAllister Freeway, Suite 1100
San Antonio, Texas 78216
Attention: Building Manager With a copy to:

Equity Office Properties
Two North Riverside Plaza
Suite 1600
Chicago, Illinois 60606
Attention: Southwest Regional
Counsel


  Rent (defined in Section IV.A) is payable to the order of Equity Office
Properties at the following address: P.O. Box 844548, Dallas, Texas 75284-4548.


N. “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day (“Holidays”). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.


O. “Landlord Work” means the work, if any, that Landlord is obligated to perform
in the Premises pursuant to a separate work letter agreement (the “Work
Letter”), if any, attached as Exhibit D. If a Work Letter is not attached to
this Lease or if an attached Work Letter does not require Landlord to perform
any work, the occurrence of the Commencement Date shall not be conditioned upon
the performance of work by Landlord and, accordingly, Section III.A. shall not
be applicable to the determination of the Commencement Date.


P. “Law(s)” means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity.


Q. “Normal Business Hours” for the Building are 8:00 A.M. to 6:00 P.M. on
Business Days and 8:00 A.M. to 1:00 P.M. on Saturdays.


R. “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the Building garage and other
improvements serving the Building, if any, and the parcel(s) of land on which
they are located.


II. Lease Grant.


     Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others to use any portions of
the Property that are designated by Landlord for the common use of tenants and
others, such as sidewalks, unreserved parking areas, common corridors, elevator
foyers, restrooms, vending areas and lobby areas (the “Common Areas”).

3


--------------------------------------------------------------------------------



III. Adjustment of Commencement Date; Possession.


A. The Landlord Work shall be deemed to be “Substantially Complete” on the date
that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises. However, if Landlord is delayed in the performance of the Landlord
Work as a result of any Tenant Delay(s) (defined below), the Landlord Work shall
be deemed to be Substantially Complete on the date that Landlord could
reasonably have been expected to Substantially Complete the Landlord Work absent
any Tenant Delay. “Tenant Delay” means any act or omission of Tenant or its
agents, employees, vendors or contractors that actually delays the Substantial
Completion of the Landlord Work, including, without limitation: (1) Tenant’s
failure to furnish information or approvals within any time period specified in
this Lease, including the failure to prepare or approve preliminary or final
plans by any applicable due date; (2) Tenant’s selection of equipment or
materials that have long lead times after first being informed by Landlord that
the selection may result in a delay; (3) changes requested or made by Tenant to
previously approved plans and specifications; (4) performance of work in the
Premises by Tenant or Tenant’s contractor(s) during the performance of the
Landlord Work; or (5) if the performance of any portion of the Landlord Work
depends on the prior or simultaneous performance of work by Tenant, a delay by
Tenant or Tenant’s contractor(s) in the completion of such work.


B. Subject to Landlord’s obligation, if any, to perform Landlord Work and
Landlord’s obligations under Section IX.B., the Premises are accepted by Tenant
in “as is” condition and configuration. By taking possession of the Premises,
Tenant agrees that the Premises are in good order and satisfactory condition,
and that there are no representations or warranties by Landlord regarding the
condition of the Premises or the Building. If Landlord is delayed delivering
possession of the Premises or any other space due to the holdover or unlawful
possession of such space by any party, Landlord shall use reasonable efforts to
obtain possession of the space at the earliest possible time. If Landlord is not
required to Substantially Complete Landlord Work before the Commencement Date,
the Commencement Date shall be postponed until the date Landlord delivers
possession of the Premises to Tenant free from occupancy by any party, and the
Termination Date, at the option of Landlord, may be postponed by an equal number
of days. If Landlord is required to Substantially Complete Landlord Work before
the Commencement Date, the Commencement Date and Termination Date shall be
determined by Section I.G.


C. If Tenant takes possession of the Premises before the Commencement Date, such
possession shall be subject to the terms and conditions of this Lease and Tenant
shall pay Rent (defined in Section IV.A.) to Landlord for each day of possession
before the Commencement Date. However, except for the cost of services requested
by Tenant (e.g. freight elevator usage), Tenant shall not be required to pay
Rent for any days of possession before the Commencement Date during which
Tenant, with the approval of Landlord, is in possession of the Premises for the
sole purpose of performing improvements or installing furniture, equipment or
other personal property.


4


--------------------------------------------------------------------------------



IV. Rent.


A. Payments. As consideration for this Lease, Tenant shall pay Landlord, without
any setoff or deduction, the total amount of Base Rent and Additional Rent due
for the Term. “Additional Rent” means all sums (exclusive of Base Rent) that
Tenant is required to pay Landlord. Additional Rent and Base Rent are sometimes
collectively referred to as “Rent”. Tenant shall pay and be liable for all
rental, sales and use taxes (but excluding income taxes), if any, imposed upon
or measured by Rent under applicable Law. Base Rent and recurring monthly
charges of Additional Rent shall be due and payable in advance on the first day
of each calendar month without notice or demand, provided that the installment
of Base Rent for the first full calendar month of the Term shall be payable upon
the execution of this Lease by Tenant. All other items of Rent shall be due and
payable by Tenant on or before 30 days after billing by Landlord. All payments
of Rent shall be by good and sufficient check or by other means (such as
automatic debit or electronic transfer) acceptable to Landlord. If Tenant fails
to pay any item or installment of Rent when due, Tenant shall pay Landlord an
administration fee equal to 5% of the past due Rent, provided that Tenant shall
be entitled to a grace period of 5 days for the first 2 late payments of Rent in
a given calendar year. If the Term commences on a day other than the first day
of a calendar month or terminates on a day other than the last day of a calendar
month, the monthly Base Rent and Tenant’s Pro Rata Share of any Tax Excess
(defined in Section IV.B.) or Expense Excess (defined in Section IV.B.) for the
month shall be prorated based on the number of days in such calendar month.
Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept the check or
payment without prejudice to that party’s right to recover the balance or pursue
other available remedies. Tenant’s covenant to pay Rent is independent of every
other covenant in this Lease.


B. Expense Excess and Tax Excess. Tenant shall pay Tenant’s Pro Rata Share of
the amount, if any, by which Expenses (defined in Section IV.C.) for each
calendar year during the Term exceed Expenses for the Base Year (the “Expense
Excess”) and also the amount, if any, by which Taxes (defined in Section IV.D.)
for each calendar year during the Term exceed Taxes for the Base Year (the “Tax
Excess”). If Expenses and/or Taxes in any calendar year decrease below the
amount of Expenses and/or Taxes for the Base Year, Tenant’s Pro Rata Share of
Expenses and/or Taxes, as the case may be, for that calendar year shall be $0.
Landlord shall provide Tenant with a good faith estimate of the Expense Excess
and of the Tax Excess for each calendar year during the Term. On or before the
first day of each month, Tenant shall pay to Landlord a monthly installment
equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the
Expense Excess and one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate
of the Tax Excess. If Landlord determines that its good faith estimate of the
Expense Excess or of the Tax Excess was incorrect by a material amount, Landlord
shall provide Tenant with a revised estimate. After its receipt of the revised
estimate, Tenant’s monthly payments shall be based upon the revised estimate. If
Landlord does not provide Tenant with an estimate of the Expense Excess or of
the Tax Excess by January 1 of a calendar year, Tenant shall continue to pay
monthly installments based on the previous year’s estimate(s) until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly
installments based on the previous year’s estimate(s). Tenant shall pay Landlord
the amount of any underpayment within 30 days after receipt of the new estimate.
Any overpayment shall be refunded to Tenant within 30 days or credited against
the next due future installment(s) of Additional Rent.


5


--------------------------------------------------------------------------------



  As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. If the
estimated Expense Excess and/or estimated Tax Excess for the prior calendar year
is more than the actual Expense Excess and/or actual Tax Excess, as the case may
be, for the prior calendar year, Landlord shall apply any overpayment by Tenant
against Rent due or next becoming due, provided if the Term expires before the
determination of the overpayment, Landlord shall refund any overpayment to
Tenant after first deducting the amount of Rent due. If the estimated Expense
Excess and/or estimated Tax Excess for the prior calendar year is less than the
actual Expense Excess and/or actual Tax Excess, as the case may be, for such
prior year, Tenant shall pay Landlord, within 30 days after its receipt of the
statement of Expenses and/or Taxes, any underpayment for the prior calendar
year.


C. Expenses Defined. “Expenses” means all costs and expenses incurred in each
calendar year in connection with operating, maintaining, repairing, and managing
the Building and the Property, as reasonably determined by Landlord, including,
but not limited to:


1. Labor costs, including, wages, salaries, social security and employment
taxes, medical and other types of insurance, uniforms, training, and retirement
and pension plans.


2. Management fees, the cost of equipping and maintaining a management office,
accounting and bookkeeping services, legal fees not attributable to leasing or
collection activity, and other administrative costs. Landlord, by itself or
through an affiliate, shall have the right to directly perform or provide any
services under this Lease (including management services), provided that the
cost of any such services shall not exceed the cost that would have been
incurred had Landlord entered into an arms-length contract for such services
with an unaffiliated entity of comparable skill and experience.


3. The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment.


4. Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, general liability, rental
loss, elevator, boiler and other insurance customarily carried from time to time
by owners of comparable office buildings.


5. Electrical Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is reimbursed by tenants.
“Electrical Costs” means: (a) charges paid by Landlord for electricity; (b)
costs incurred in connection with an energy management program for the Property;
and (c) if and to the extent permitted by Law, a fee for the services provided
by Landlord in connection with the selection of utility companies and the
negotiation and administration of contracts for electricity, provided that such
fee shall not exceed 50% of any savings obtained by Landlord. Electrical Costs
shall be adjusted as follows: (i) amounts received by Landlord as reimbursement
for above standard electrical consumption shall be deducted from Electrical
Costs; (ii) the cost of electricity incurred to provide overtime HVAC to
specific tenants (as reasonably estimated by Landlord) shall be deducted from
Electrical Costs; and (iii) if Tenant is billed directly for the cost of
building standard electricity to the Premises as a separate charge in addition
to Base Rent, the cost of electricity to individual tenant spaces in the
Building shall be deducted from Electrical Costs.


6


--------------------------------------------------------------------------------



6. The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Property which are: (a) performed primarily to reduce operating expense costs or
otherwise improve the operating efficiency of the Property; or (b) required to
comply with any Laws that are enacted, or first interpreted to apply to the
Property, after the date of this Lease. The cost of capital improvements shall
be amortized by Landlord over the lesser of the Payback Period (defined below)
or 7 years. The amortized cost of capital improvements may, at Landlord’s
option, include actual or imputed interest at the rate that Landlord would
reasonably be required to pay to finance the cost of the capital improvement.
“Payback Period” means the reasonably estimated period of time that it takes for
the cost savings resulting from a capital improvement to equal the total cost of
the capital improvement.


  If Landlord incurs Expenses for the Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Property and the other buildings
or properties. Expenses shall not include: the cost of capital improvements
(except as set forth above); depreciation; interest (except as provided above
for the amortization of capital improvements); principal payments of mortgage
and other non-operating debts of Landlord; the cost of repairs or other work to
the extent Landlord is reimbursed by insurance or condemnation proceeds; costs
in connection with leasing space in the Building, including brokerage
commissions; lease concessions, including rental abatements and construction
allowances, granted to specific tenants; costs incurred in connection with the
sale, financing or refinancing of the Building; fines, interest and penalties
incurred due to the late payment of Taxes (defined in Section IV.D) or Expenses;
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; or any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Building under their
respective leases. If the Building is not at least 95% occupied during any
calendar year or if Landlord is not supplying services to at least 95% of the
total Rentable Square Footage of the Building at any time during a calendar
year, Expenses shall be determined as if the Building had been 95% occupied and
Landlord had been supplying services to 95% of the Rentable Square Footage of
the Building during that calendar year. If Tenant pays for its Pro Rata Share of
Expenses based on increases over a “Base Year” and Expenses for a calendar year
are determined as provided in the prior sentence, Expenses for the Base Year
shall also be determined as if the Building had been 95% occupied and Landlord
had been supplying services to 95% of the Rentable Square Footage of the
Building. The extrapolation of Expenses under this Section shall be performed by
appropriately adjusting the cost of those components of Expenses that are
impacted by changes in the occupancy of the Building.


7


--------------------------------------------------------------------------------



D. Taxes Defined. “Taxes” shall mean: (1) all real estate taxes and other
assessments on the Building and/or Property, including, but not limited to,
assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Property’s share of
any real estate taxes and assessments under any reciprocal easement agreement,
common area agreement or similar agreement as to the Property; (2) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (3) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (1) and (2), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, franchise, capital
stock, gift, estate or inheritance tax. If an assessment is payable in
installments, Taxes for the year shall include the amount of the installment and
any interest due and payable during that year. For all other real estate taxes,
Taxes for that year shall, at Landlord’s election, include either the amount
accrued, assessed or otherwise imposed for the year or the amount due and
payable for that year, provided that Landlord’s election shall be applied
consistently throughout the Term. If a change in Taxes is obtained for any year
of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax Excess,
then Taxes for that year will be retroactively adjusted and Landlord shall
provide Tenant with a credit, if any, based on the adjustment. Likewise, if a
change is obtained for Taxes for the Base Year, Taxes for the Base Year shall be
restated and the Tax Excess for all subsequent years shall be recomputed. Tenant
shall pay Landlord the amount of Tenant’s Pro Rata Share of any such increase in
the Tax Excess within 30 days after Tenant’s receipt of a statement from
Landlord.


E. Audit Rights. Tenant may, within 90 days after receiving Landlord’s statement
of Expenses, give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for that calendar year. Within a
reasonable time after receipt of the Review Notice, Landlord shall make all
pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. If any records are maintained at a location other
than the office of the Building, Tenant may either inspect the records at such
other location or pay for the reasonable cost of copying and shipping the
records. If Tenant retains an agent to review Landlord’s records, the agent must
be with a licensed CPA firm. Tenant shall be solely responsible for all costs,
expenses and fees incurred for the audit. Within 60 days after the records are
made available to Tenant, Tenant shall have the right to give Landlord written
notice (an “Objection Notice”) stating in reasonable detail any objection to
Landlord’s statement of Expenses for that year. If Tenant fails to give Landlord
an Objection Notice within the 60 day period or fails to provide Landlord with a
Review Notice within the 90 day period described above, Tenant shall be deemed
to have approved Landlord’s statement of Expenses and shall be barred from
raising any claims regarding the Expenses for that year. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant’s Objection Notice. If
Landlord and Tenant determine that Expenses for the calendar year are less than
reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
30 days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Expenses unless Tenant has paid and continues to pay all Rent when
due.


8


--------------------------------------------------------------------------------



V. Compliance with Laws; Use.


     The Premises shall be used only for the Permitted Use and for no other use
whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Tenant shall comply
with all Laws, including the Americans with Disabilities Act, regarding the
operation of Tenant’s business and the use, condition, configuration and
occupancy of the Premises. Tenant, within 10 days after receipt, shall provide
Landlord with copies of any notices it receives regarding a violation or alleged
violation of any Laws. Tenant shall comply with the rules and regulations of the
Building attached as Exhibit B and such other reasonable rules and regulations
adopted by Landlord from time to time. Tenant shall also cause its agents,
contractors, subcontractors, employees, customers, and subtenants to comply with
all rules and regulations. Landlord shall not knowingly discriminate against
Tenant in Landlord’s enforcement of the rules and regulations.


VI. Security Deposit.


     The Security Deposit shall be delivered to Landlord upon the execution of
this Lease by Tenant and shall be held by Landlord without liability for
interest (unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of Tenant’s liability for damages. Landlord may, from time to time, without
prejudice to any other remedy, use all or a portion of the Security Deposit to
satisfy past due Rent or to cure any uncured default by Tenant. If Landlord uses
the Security Deposit, Tenant shall on demand restore the Security Deposit to its
original amount. Landlord shall return any unapplied portion of the Security
Deposit to Tenant within 45 days after the later to occur of: (1) the
determination of Tenant’s Pro Rata Share of any Tax Excess and Expense Excess
for the final year of the Term; (2) the date Tenant surrenders possession of the
Premises to Landlord in accordance with this Lease; or (3) the Termination Date.
If Landlord transfers its interest in the Premises, Landlord may assign the
Security Deposit to the transferee and, following the assignment, Landlord shall
have no further liability for the return of the Security Deposit. Landlord shall
not be required to keep the Security Deposit separate from its other accounts.


VII. Services to be Furnished by Landlord.


A. Landlord agrees to furnish Tenant with the following services: (1) Water (hot
and cold) service for use in the lavatories on each floor on which the Premises
are located; (2) Heat and air conditioning in season during Normal Business
Hours, at such temperatures and in such amounts as are standard for comparable
buildings or as required by governmental authority. Tenant, upon such advance
notice as is reasonably required by Landlord, shall have the right to receive
HVAC service during hours other than Normal Business Hours. Tenant shall pay
Landlord the standard charge for the additional service as reasonably determined
by Landlord from time to time; (3) Maintenance and repair of the Property as
described in Section IX.B.; (4) Janitor service on Business Days. If Tenant’s
use, floor covering or other improvements require special services in excess of
the standard services for the Building, Tenant shall pay the additional cost
attributable to the special services; (5) Elevator service; (6) Electricity to
the Premises for general office use, in accordance with and subject to the terms
and conditions in Article X; and (7) such other services as Landlord reasonably
determines are necessary or appropriate for the Property; (8) access to the
Premises at all times, including weekends, except as otherwise provided in this
Lease, (9) building service personnel for the Building, to the extent determined
necessary and appropriate by Landlord in its sole discretion, and (10) courtesy
patrols in the Garage, to the extent determined necessary and appropriate by
Landlord in its sole discretion.


9


--------------------------------------------------------------------------------



B. Landlord’s failure to furnish, or any interruption or termination of,
services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, or the occurrence of any
event or cause beyond the reasonable control of Landlord (a “Service Failure”)
shall not render Landlord liable to Tenant, constitute a constructive eviction
of Tenant, give rise to an abatement of Rent, nor relieve Tenant from the
obligation to fulfill any covenant or agreement. However, if the Premises, or a
material portion of the Premises, is made untenantable for a period in excess of
2 consecutive Business Days as a result of the Service Failure, then Tenant, as
its sole remedy, shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the 3rd consecutive Business Day of the
Service Failure and ending on the day the service has been fully restored. If
the entire Premises has not been rendered untenantable by the Service Failure,
the amount of abatement that Tenant is entitled to receive shall be prorated
based upon the percentage of the Premises rendered untenantable and not used by
Tenant. In no event, however, shall Landlord be liable to Tenant for any loss or
damage, including the theft of Tenant’s Property (defined in Article XV),
arising out of or in connection with the failure of any security services,
personnel or equipment.


VIII. Leasehold Improvements.


     All improvements to the Premises (collectively, “Leasehold Improvements”)
shall be owned by Landlord and shall remain upon the Premises without
compensation to Tenant. However, Landlord, by written notice to Tenant within 30
days prior to the Termination Date, may require Tenant to remove, at Tenant’s
expense: (1) Cable (defined in Section IX.A) installed by or for the exclusive
benefit of Tenant and located in the Premises or other portions of the Building;
and (2) any Leasehold Improvements that are performed by or for the benefit of
Tenant and, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”). Without limitation, it is agreed that
Required Removables include internal stairways, raised floors, personal baths
and showers, vaults, rolling file systems and structural alterations and
modifications of any type. The Required Removables designated by Landlord shall
be removed by Tenant before the Termination Date, provided that upon prior
written notice to Landlord, Tenant may remain in the Premises for up to 5 days
after the Termination Date for the sole purpose of removing the Required
Removables. Tenant’s possession of the Premises shall be subject to all of the
terms and conditions of this Lease, including the obligation to pay Rent on a
per diem basis at the rate in effect for the last month of the Term. Tenant
shall repair reasonable damage caused by the installation or removal of Required
Removables. If Tenant fails to remove any Required Removables or perform related
repairs in a timely manner, Landlord, at Tenant’s expense, may remove and
dispose of the Required Removables and perform the required repairs. Tenant,
within 30 days after receipt of an invoice, shall reimburse Landlord for the
reasonable costs incurred by Landlord. Notwithstanding the foregoing, Tenant, at
the time it requests approval for a proposed Alteration (defined in Section
IX.C), may request in writing that Landlord advise Tenant whether the Alteration
or any portion of the Alteration will be designated as a Required Removable.
Within 5 Business Days after receipt of Tenant’s request, Landlord shall advise
Tenant in writing as to which portions of the Alteration, if any, will be
considered to be Required Removables.

10


--------------------------------------------------------------------------------



IX. Repairs and Alterations.


A. Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (1) floor covering; (2)
interior partitions; (3) doors; (4) the interior side of demising walls; (5)
electronic, phone and data cabling and related equipment (collectively, “Cable”)
that is installed by or for the exclusive benefit of Tenant and located in the
Premises or other portions of the Building; (6) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing, and
similar facilities serving Tenant exclusively; and (7) Alterations performed by
contractors retained by Tenant, including related HVAC balancing. All work shall
be performed in accordance with the rules and procedures described in Section
IX.C. below. If Tenant fails to make any repairs to the Premises for more than
15 days after notice from Landlord (although notice shall not be required if
there is an emergency), Landlord may make the repairs, and Tenant shall pay the
reasonable cost of the repairs to Landlord within 30 days after receipt of an
invoice, together with an administrative charge in an amount equal to 10% of the
cost of the repairs.


B. Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon: (1)
structural elements of the Building; (2) mechanical (including HVAC),
electrical, plumbing and fire/life safety systems serving the Building in
general; (3) Common Areas; (4) the roof of the Building; (5) exterior windows of
the Building; and (6) elevators serving the Building. Landlord shall promptly
make repairs (considering the nature and urgency of the repair) for which
Landlord is responsible.


C. Alterations. Tenant shall not make alterations, additions or improvements to
the Premises or install any Cable in the Premises or other portions of the
Building (collectively referred to as “Alterations”) without first obtaining the
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld or delayed. However, Landlord’s consent shall not be
required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (1) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (2) is not visible from
the exterior of the Premises or Building; (3) will not affect the systems or
structure of the Building; and (4) does not require work to be performed inside
the walls or above the ceiling of the Premises. However, even though consent is
not required, the performance of Cosmetic Alterations shall be subject to all
the other provisions of this Section IX.C. Prior to starting work, Tenant shall
furnish Landlord with plans and specifications reasonably acceptable to
Landlord; names of contractors reasonably acceptable to Landlord (provided that
Landlord may designate specific contractors with respect to Building systems);
copies of contracts; necessary permits and approvals; evidence of contractor’s
and subcontractor’s insurance in amounts reasonably required by Landlord; and
any security for performance that is reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of work in the
Building and, to the extent reasonably necessary to avoid disruption to the
occupants of the Building, shall have the right to designate the time when
Alterations may be performed. Tenant shall reimburse Landlord within 30 days
after receipt of an invoice for sums paid by Landlord for third party
examination of Tenant’s plans for non-Cosmetic Alterations. In addition, within
30 days after receipt of an invoice from Landlord, Tenant shall pay Landlord a
fee for Landlord’s oversight and coordination of any non-Cosmetic Alterations
equal to 10% of the cost of the non-Cosmetic Alterations. Upon completion,
Tenant shall furnish “as-built” plans (except for Cosmetic Alterations),
completion affidavits, full and final waivers of lien and receipted bills
covering all labor and materials. Tenant shall assure that the Alterations
comply with all insurance requirements and Laws. Landlord’s approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant’s use.


11


--------------------------------------------------------------------------------



X. Use of Electrical Services by Tenant.


A. Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either: (1) through inclusion in Expenses (except as provided
in Section X.B. for excess usage); (2) by a separate charge payable by Tenant to
Landlord within 30 days after billing by Landlord; or (3) by separate charge
billed by the applicable utility company and payable directly by Tenant.
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Property and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity. Landlord shall be entitled to receive a fee (if permitted by Law)
for the selection of utility companies and the negotiation and administration of
contracts for electricity, provided that the amount of such fee shall not exceed
50% of any savings obtained by Landlord.


B. Tenant’s use of electrical service shall not exceed, either in voltage, rated
capacity, use beyond Normal Business Hours or overall load, that which Landlord
deems to be standard for the Building. If Tenant requests permission to consume
excess electrical service, Landlord may refuse to consent or may condition
consent upon conditions that Landlord reasonably elects (including, without
limitation, the installation of utility service upgrades, meters, submeters, air
handlers or cooling units), and the additional usage (to the extent permitted by
Law), installation and maintenance costs shall be paid by Tenant. Landlord shall
have the right to separately meter electrical usage for the Premises and to
measure electrical usage by survey or other commonly accepted methods.


12


--------------------------------------------------------------------------------



XI. Entry by Landlord.


     Except in an emergency (in which such entry may be at any time without
notice), upon 24 hours notice to Tenant (which may be oral), Landlord, its
agents, contractors and representatives may enter the Premises to inspect or
show the Premises, to clean and make repairs, alterations or additions to the
Premises, and to conduct or facilitate repairs, alterations or additions to any
portion of the Building, including other tenants’ premises. Except in
emergencies or to provide janitorial and other Building services after Normal
Business Hours, Landlord shall provide Tenant with reasonable prior notice of
entry into the Premises, which may be given orally. If reasonably necessary for
the protection and safety of Tenant and its employees, Landlord shall have the
right to temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Normal Business Hours. Entry by Landlord shall not constitute constructive
eviction or entitle Tenant to an abatement or reduction of Rent.


XII. Assignment and Subletting.


A. Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld if Landlord does
not elect to exercise its termination rights under Section XII.B below. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Building considering the business of the other tenants and the
Building’s prestige, or would result in a violation of another tenant’s rights;
(3) the proposed transferee is a governmental agency or occupant of the
Building; (4) Tenant is in default after the expiration of the notice and cure
periods in this Lease; or (5) any portion of the Building or Premises would
likely become subject to additional or different Laws as a consequence of the
proposed Transfer. Tenant shall not be entitled to receive monetary damages
based upon a claim that Landlord unreasonably withheld its consent to a proposed
Transfer and Tenant’s sole remedy shall be an action to enforce any such
provision through specific performance or declaratory judgment. Any attempted
Transfer in violation of this Article shall, at Landlord’s option, be void.
Consent by Landlord to one or more Transfer(s) shall not operate as a waiver of
Landlord’s rights to approve any subsequent Transfers. In no event shall any
Transfer or Permitted Transfer release or relieve Tenant from any obligation
under this Lease.


B. As part of its request for Landlord’s consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within 30 days of its receipt of the
required information and documentation, either: (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by Landlord
or reasonably refuse to consent to the Transfer in writing; or (2) exercise its
right to terminate this Lease with respect to the portion of the Premises that
Tenant is proposing to assign or sublet. Any such termination shall be effective
on the proposed effective date of the Transfer for which Tenant requested
consent. Tenant shall pay Landlord a review fee of $750.00 for Landlord’s review
of any Permitted Transfer or requested Transfer, provided if Landlord’s actual
reasonable costs and expenses (including reasonable attorney’s fees) exceed
$750.00, Tenant shall reimburse Landlord for its actual reasonable costs and
expenses in lieu of a fixed review fee.


13


--------------------------------------------------------------------------------



C. Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of any excess within 30 days
after Tenant’s receipt of such excess consideration. Tenant may deduct from the
excess all reasonable and customary expenses directly incurred by Tenant
attributable to the Transfer (other than Landlord’s review fee), including
brokerage fees, legal fees and construction costs. If Tenant is in Monetary
Default (defined in Section XIX.A. below), Landlord may require that all
sublease payments be made directly to Landlord, in which case Tenant shall
receive a credit against Rent in the amount of any payments received (less
Landlord’s share of any excess).


D. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights at any
time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer. The foregoing shall not apply so long as Tenant is an
entity whose outstanding stock is listed on a recognized security exchange, or
if at least 80% of its voting stock is owned by another entity, the voting stock
of which is so listed.


E. Tenant may assign its entire interest under this Lease to a successor to
Tenant by purchase, merger, consolidation or reorganization without the consent
of Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (1) Tenant is not in default under this Lease; (2)
Tenant’s successor shall own all or substantially all of the assets of Tenant;
(3) Tenant’s successor shall have a net worth which is at least equal to the
greater of Tenant’s net worth at the date of this Lease or Tenant’s net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization; (4) the Permitted Use does not allow the Premises to be used for
retail purposes; and (5) Tenant shall give Landlord written notice at least 30
days prior to the effective date of the proposed purchase, merger, consolidation
or reorganization. Tenant’s notice to Landlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign a commercially reasonable
form of assumption agreement.


XIII. Liens.


     Tenant shall not permit mechanic’s or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for benefit of Tenant. If a lien is so
placed, Tenant shall, within 10 days of notice from Landlord of the filing of
the lien, fully discharge the lien by settling the claim which resulted in the
lien or by bonding or insuring over the lien in the manner prescribed by the
applicable lien Law. If Tenant fails to discharge the lien, then, in addition to
any other right or remedy of Landlord, Landlord may bond or insure over the lien
or otherwise discharge the lien. Tenant shall reimburse Landlord for any amount
paid by Landlord to bond or insure over the lien or discharge the lien,
including, without limitation, reasonable attorneys’ fees (if and to the extent
permitted by Law) within 30 days after receipt of an invoice from Landlord.

14


--------------------------------------------------------------------------------



XIV. Indemnity and Waiver of Claims.


A. Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant shall
indemnify, defend and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagee(s) (defined
in Article XXVI) and agents (“Landlord Related Parties”) harmless against and
from all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expenses, including, without limitation, reasonable attorneys’ fees
and other professional fees (if and to the extent permitted by Law), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of Law)
of Tenant, the Tenant Related Parties (defined below) or any of Tenant’s
transferees, contractors or licensees.


B. Except to the extent caused by the negligence or willful misconduct of Tenant
or any Tenant Related Parties (defined below), Landlord shall indemnify, defend
and hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees and agents (“Tenant Related Parties”) harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law), which may be imposed upon, incurred by or asserted against Tenant or any
of the Tenant Related Parties and arising out of or in connection with the acts
or omissions (including violations of Law) of Landlord, the Landlord Related
Parties or any of Landlord’s contractors.


C. Landlord and the Landlord Related Parties shall not be liable for, and Tenant
waives, all claims for loss or damage to Tenant’s business or loss, theft or
damage to Tenant’s Property or the property of any person claiming by, through
or under Tenant resulting from: (1) wind or weather; (2) the failure of any
sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any sewer pipe or downspout;
(4) the bursting, leaking or running of any tank, water closet, drain or other
pipe; (5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building; (6) any
act or omission of any party other than Landlord or Landlord Related Parties;
and (7) any causes not reasonably within the control of Landlord. Tenant shall
insure itself against such losses under Article XV below.


XV. Insurance.


     Tenant shall carry and maintain the following insurance (“Tenant’s
Insurance”), at its sole cost and expense: (1) Commercial General Liability
Insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000.00; (2) All Risk
Property/Business Interruption Insurance, including flood and earthquake,
written at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s trade fixtures, equipment, furniture and other personal
property within the Premises (“Tenant’s Property”); (3) Workers’ Compensation
Insurance as required by the state in which the Premises is located and in
amounts as may be required by applicable statute; and (4) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing any of
Tenant’s Insurance shall have an A.M. Best rating of not less than A-VIII. All
Commercial General Liability Insurance policies shall name Tenant as a named
insured and Landlord (or any successor), Equity Office Properties Trust, a
Maryland real estate investment trust, EOP Operating Limited Partnership, a
Delaware limited partnership, and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord as the interest of such designees shall appear, as
additional insureds. All policies of Tenant’s Insurance shall contain
endorsements that the insurer(s) shall give Landlord and its designees at least
30 days’ advance written notice of any change, cancellation, termination or
lapse of insurance. Tenant shall provide Landlord with a certificate of
insurance evidencing Tenant’s Insurance prior to the earlier to occur of the
Commencement Date or the date Tenant is provided with possession of the Premises
for any reason, and upon renewals at least 15 days prior to the expiration of
the insurance coverage. So long as the same is available at commercially
reasonable rates, Landlord shall maintain so called All Risk property insurance
on the Building at replacement cost value, as reasonably estimated by Landlord.
Except as specifically provided to the contrary, the limits of either party’s
insurance shall not limit such party’s liability under this Lease.

15


--------------------------------------------------------------------------------



XVI. Subrogation.


     Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claim, action or causes of action against the other
and their respective trustees, principals, beneficiaries, partners, officers,
directors, agents, and employees, for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to Tenant’s Property, the Building, the
Premises, any additions or improvements to the Building or Premises, or any
contents thereof, INCLUDING ALL RIGHTS OF RECOVERY, CLAIMS, ACTIONS OR CAUSES OF
ACTION ARISING OUT OF THE NEGLIGENCE OF LANDLORD OR ANY LANDLORD RELATED PARTIES
OR THE NEGLIGENCE OF TENANT OR ANY TENANT RELATED PARTIES, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.


XVII. Casualty Damage.


A. If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord shall have the
right to terminate this Lease if: (1) the Building shall be damaged so that, in
Landlord’s reasonable judgment, substantial alteration or reconstruction of the
Building shall be required (whether or not the Premises has been damaged); (2)
Landlord is not permitted by Law to rebuild the Building in substantially the
same form as existed before the fire or casualty; (3) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the casualty; (4) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (5) a material uninsured loss to
the Building occurs (provided that during the Lease Term, Landlord shall
maintain so-called “all-risk” property insurance covering the Building in an
amount equal to 90% of the replacement cost thereof at the time in question).
Landlord may exercise its right to terminate this Lease by notifying Tenant in
writing within 75 days after the date of the casualty. If Landlord does not
terminate this Lease, Landlord shall commence and proceed with reasonable
diligence to repair and restore the Building and the Leasehold Improvements
(excluding any Alterations that were performed by Tenant in violation of this
Lease). However, in no event shall Landlord be required to spend more than the
insurance proceeds received by Landlord. Landlord shall not be liable for any
loss or damage to Tenant’s Property or to the business of Tenant resulting in
any way from the fire or other casualty or from the repair and restoration of
the damage. Landlord and Tenant hereby waive the provisions of any Law relating
to the matters addressed in this Article, and agree that their respective rights
for damage to or destruction of the Premises shall be those specifically
provided in this Lease.


16


--------------------------------------------------------------------------------



B. If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises and make the Premises tenantable again,
using standard working methods (“Completion Estimate”). If the Completion
Estimate indicates that the Premises cannot be made tenantable within 180 days
from the date the repair and restoration is started, then regardless of anything
in Section XVII.A above to the contrary, either party shall have the right to
terminate this Lease by giving written notice to the other of such election
within 10 days after receipt of the Completion Estimate. Tenant, however, shall
not have the right to terminate this Lease if the fire or casualty was caused by
the negligence or intentional misconduct of Tenant, Tenant Related Parties or
any of Tenant’s transferees, contractors or licensees.


XVIII. Condemnation.


     Either party may terminate this Lease if the whole or any material part of
the Premises shall be taken or condemned for any public or quasi-public use
under Law, by eminent domain or private purchase in lieu thereof (a “Taking”).
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building or Property which would leave the remainder of
the Building unsuitable for use as an office building in a manner comparable to
the Building’s use prior to the Taking. In order to exercise its right to
terminate the Lease, Landlord or Tenant, as the case may be, must provide
written notice of termination to the other within 45 days after the terminating
party first receives notice of the Taking. Any such termination shall be
effective as of the date the physical taking of the Premises or the portion of
the Building or Property occurs. If this Lease is not terminated, the Rentable
Square Footage of the Building, the Rentable Square Footage of the Premises and
Tenant’s Pro Rata Share shall, if applicable, be appropriately adjusted. In
addition, Rent for any portion of the Premises taken or condemned shall be
abated during the unexpired Term of this Lease effective when the physical
taking of the portion of the Premises occurs. All compensation awarded for a
Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by Tenant. However,
Tenant may file a separate claim at its sole cost and expense for Tenant’s
Property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the award which would otherwise be receivable by
Landlord.

17


--------------------------------------------------------------------------------



XIX. Events of Default.


     Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default:


A. Tenant’s failure to pay when due all or any portion of the Rent, if the
failure continues for 5 days after written notice to Tenant (“Monetary
Default”).


B. Tenant’s failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 15 days
after written notice to Tenant. However, if Tenant’s failure to comply cannot
reasonably be cured within 15 days, Tenant shall be allowed additional time (not
to exceed 60 days) as is reasonably necessary to cure the failure so long as:
(1) Tenant commences to cure the failure within 15 days, and (2) Tenant
diligently pursues a course of action that will cure the failure and bring
Tenant back into compliance with the Lease. However, if Tenant’s failure to
comply creates a hazardous condition, the failure must be cured immediately upon
notice to Tenant. In addition, if Landlord provides Tenant with notice of
Tenant’s failure to comply with any particular term, provision or covenant of
the Lease on 3 occasions during any 12 month period, Tenant’s subsequent
violation of such term, provision or covenant shall, at Landlord’s option, be an
incurable event of default by Tenant.


C. Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.


D. The leasehold estate is taken by process or operation of Law.


E In the case of any ground floor or retail Tenant, Tenant does not take
possession of, or abandons or vacates all or any portion of the Premises.


F. Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord, including, without limitation, any lease or
agreement for parking.


XX. Remedies.


A. Upon any default, Landlord shall have the right without notice or demand
(except as provided in Article XIX) to pursue any of its rights and remedies at
Law or in equity, including any one or more of the following remedies:


1. Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord may,
in compliance with applicable Law and without prejudice to any other right or
remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant’s Property and any party occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent
and other losses and damages which Landlord may suffer as a result of Tenant’s
default, whether by Landlord’s inability to relet the Premises on satisfactory
terms or otherwise, including, without limitation, all Costs of Reletting
(defined below) and any deficiency that may arise from reletting or the failure
to relet the Premises. “Costs of Reletting” shall include all costs and expenses
incurred by Landlord in reletting or attempting to relet the Premises,
including, without limitation, reasonable legal fees, brokerage commissions, the
cost of alterations and the value of other concessions or allowances granted to
a new tenant.


18


--------------------------------------------------------------------------------



2. Terminate Tenant’s right to possession of the Premises and change the locks,
without judicial process, and, in compliance with applicable Law, expel and
remove Tenant, Tenant’s Property and any parties occupying all or any part of
the Premises. If Landlord terminates Tenant’s possession of the Premises under
this Section XX.A.2., Landlord shall have no obligation to post any notice and
Landlord shall have no obligation whatsoever to tender to Tenant a key for new
locks installed in the Premises. Landlord may (but shall not be obligated to)
relet all or any part of the Premises, without notice to Tenant, for a term that
may be greater or less than the balance of the Term and on such conditions
(which may include concessions, free rent and alterations of the Premises) and
for such uses as Landlord in its absolute discretion shall determine. Landlord
may collect and receive all rents and other income from the reletting. Tenant
shall pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. Landlord
shall not be responsible or liable for the failure to relet all or any part of
the Premises or for the failure to collect any Rent. The re-entry or taking of
possession of the Premises shall not be construed as an election by Landlord to
terminate this Lease unless a written notice of termination is given to Tenant.


3. In lieu of calculating damages under Sections XX.A.1 or XX.A.2 above,
Landlord may elect to receive as damages the sum of (a) all Rent accrued through
the date of termination of this Lease or Tenant’s right to possession, and (b)
an amount equal to the total Rent that Tenant would have been required to pay
for the remainder of the Term discounted to present value at the Prime Rate
(defined in Section XX.B. below) then in effect, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting.


B. Unless expressly provided in this Lease, the repossession or re-entering of
all or any part of the Premises shall not relieve Tenant of its liabilities and
obligations under the Lease. No right or remedy of Landlord shall be exclusive
of any other right or remedy. Each right and remedy shall be cumulative and in
addition to any other right and remedy now or subsequently available to Landlord
at Law or in equity. If Landlord declares Tenant to be in default, Landlord
shall be entitled to receive interest on any unpaid item of Rent at a rate equal
to the Prime Rate plus 4%. For purposes hereof, the “Prime Rate” shall be the
per annum interest rate publicly announced as its prime or base rate by a
federally insured bank selected by Landlord in the state in which the Building
is located. Forbearance by Landlord to enforce one or more remedies shall not
constitute a waiver of any default.


19


--------------------------------------------------------------------------------



XXI. Limitation of Liability.


     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED
TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO
LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN ARTICLE XXVI BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE
AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.


XXII. No Waiver.


     Either party’s failure to declare a default immediately upon its
occurrence, or delay in taking action for a default shall not constitute a
waiver of the default, nor shall it constitute an estoppel. Either party’s
failure to enforce its rights for a default shall not constitute a waiver of its
rights regarding any subsequent default. Receipt by Landlord of Tenant’s keys to
the Premises shall not constitute an acceptance or surrender of the Premises.


XXIII. QUIET ENJOYMENT.

     Tenant shall, and may peacefully have, hold and enjoy the Premises, subject
to the terms of this Lease, provided Tenant pays the Rent and fully performs all
of its covenants and agreements. This covenant and all other covenants of
Landlord shall be binding upon Landlord and its successors only during its or
their respective periods of ownership of the Building, and shall not be a
personal covenant of Landlord or the Landlord Related Parties.


XXIV. Relocation.


     Landlord, at its expense, at any time before or during the Term, may
relocate Tenant from the Premises to reasonably comparable space (“Relocation
Space”) within the Building or adjacent buildings within the same project upon
60 days’ prior written notice to Tenant. From and after the date of the
relocation, “Premises” shall refer to the Relocation Space into which Tenant has
been moved and the Base Rent and Tenant’s Pro Rata Share shall be adjusted based
on the rentable square footage of the Relocation Space. Landlord shall pay
Tenant’s reasonable costs for moving Tenant’s furniture and equipment and
printing and distributing notices to Tenant’s customers of Tenant’s change of
address and one month’s supply of stationery showing the new address.
Notwithstanding the foregoing, Landlord shall not be entitled to relocate Tenant
under this Section during the last 18 months of the initial Lease Term, and
shall not be entitled to relocate Tenant under this Section any more than once
during the initial Term, provided Tenant is not in default.


XXV. Holding Over.


     Except for any permitted occupancy by Tenant under Article VIII, if Tenant
fails to surrender the Premises at the expiration or earlier termination of this
Lease, occupancy of the Premises after the termination or expiration shall be
that of a tenancy at sufferance. Tenant’s occupancy of the Premises during the
holdover shall be subject to all the terms and provisions of this Lease and
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the greater of: (1) the sum of the
Base Rent and Additional Rent due for the period immediately preceding the
holdover; or (2) the fair market gross rental for the Premises as reasonably
determined by Landlord. No holdover by Tenant or payment by Tenant after the
expiration or early termination of this Lease shall be construed to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. In addition to the payment of the amounts
provided above, if Landlord is unable to deliver possession of the Premises to a
new tenant, or to perform improvements for a new tenant, as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 15 days after Landlord
notifies Tenant of Landlord’s inability to deliver possession, or perform
improvements, Tenant shall be liable to Landlord for all damages, including,
without limitation, consequential damages, that Landlord suffers from the
holdover.

20


--------------------------------------------------------------------------------



XXVI. Subordination to Mortgages; Estoppel Certificate.


     Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord’s interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Landlord and Tenant shall each, within 10 days after
receipt of a written request from the other, execute and deliver an estoppel
certificate to those parties as are reasonably requested by the other (including
a Mortgagee or prospective purchaser). The estoppel certificate shall include a
statement certifying that this Lease is unmodified (except as identified in the
estoppel certificate) and in full force and effect, describing the dates to
which Rent and other charges have been paid, representing that, to such party’s
actual knowledge, there is no default (or stating the nature of the alleged
default) and indicating other matters with respect to the Lease that may
reasonably be requested. Notwithstanding the foregoing, upon written request by
Tenant, Landlord will use reasonable efforts to obtain a non-disturbance,
subordination and attornment agreement from Landlord’s then current Mortgagee on
such Mortgagee’s then current standard form of agreement. “Reasonable efforts”
of Landlord shall not require Landlord to incur any cost, expense or liability
to obtain such agreement, it being agreed that Tenant shall be responsible for
any fee or review costs charged by the Mortgagee. Upon request of Landlord,
Tenant will execute the Mortgagee’s form of non-disturbance, subordination and
attornment agreement and return the same to Landlord for execution by the
Mortgagee. Landlord’s failure to obtain a non-disturbance, subordination and
attornment agreement for Tenant shall have no effect on the rights, obligations
and liabilities of Landlord and Tenant or be considered to be a default by
Landlord hereunder.


XXVII. Attorneys’ Fees.


     If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees.

21


--------------------------------------------------------------------------------



XXVIII. Notice.


     If a demand, request, approval, consent or notice (collectively referred to
as a “notice”) shall or may be given to either party by the other, the notice
shall be in writing and delivered by hand or sent by registered or certified
mail with return receipt requested, or sent by overnight or same day courier
service at the party’s respective Notice Address(es) set forth in Article I,
except that if Tenant has vacated the Premises (or if the Notice Address for
Tenant is other than the Premises, and Tenant has vacated such address) without
providing Landlord a new Notice Address, Landlord may serve notice in any manner
described in this Article or in any other manner permitted by Law. Each notice
shall be deemed to have been received or given on the earlier to occur of actual
delivery or the date on which delivery is refused, or, if Tenant has vacated the
Premises or the other Notice Address of Tenant without providing a new Notice
Address, three (3) days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Either party may, at any time,
change its Notice Address by giving the other party written notice of the new
address in the manner described in this Article.


XXIX. Excepted Rights.


     This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself the use of: (1)
roofs, (2) telephone, electrical and janitorial closets, (3) equipment rooms,
Building risers or similar areas that are used by Landlord for the provision of
Building services, (4) rights to the land and improvements below the floor of
the Premises, (5) the improvements and air rights above the Premises, (6) the
improvements and air rights outside the demising walls of the Premises, and (7)
the areas within the Premises used for the installation of utility lines and
other installations serving occupants of the Building. Landlord has the right to
change the Building’s name or address. Landlord also has the right to make such
other changes to the Property and Building as Landlord deems appropriate,
provided the changes do not materially affect Tenant’s ability to use the
Premises for the Permitted Use. Landlord shall also have the right (but not the
obligation) to temporarily close the Building if Landlord reasonably determines
that there is an imminent danger of significant damage to the Building or of
personal injury to Landlord’s employees or the occupants of the Building. The
circumstances under which Landlord may temporarily close the Building shall
include, without limitation, electrical interruptions, hurricanes and civil
disturbances. A closure of the Building under such circumstances shall not
constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of Rent.


XXX. Surrender of Premises.


     At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall remove Tenant’s Property (defined in Article XV) from
the Premises, and quit and surrender the Premises to Landlord, broom clean, and
in good order, condition and repair, ordinary wear and tear excepted. Tenant
shall also be required to remove the Required Removables in accordance with
Article VIII. If Tenant fails to remove any of Tenant’s Property within 2 days
after the termination of this Lease or of Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant’s Property. In addition, if Tenant fails to remove Tenant’s
Property from the Premises or storage, as the case may be, within 30 days after
written notice, Landlord may deem all or any part of Tenant’s Property to be
abandoned, and title to Tenant’s Property shall be deemed to be immediately
vested in Landlord.

22


--------------------------------------------------------------------------------



XXXI. Miscellaneous.


A. This Lease and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the Laws of the state in
which the Building is located and Landlord and Tenant hereby irrevocably consent
to the jurisdiction and proper venue of such state. If any term or provision of
this Lease shall to any extent be invalid or unenforceable, the remainder of
this Lease shall not be affected, and each provision of this Lease shall be
valid and enforced to the fullest extent permitted by Law. The headings and
titles to the Articles and Sections of this Lease are for convenience only and
shall have no effect on the interpretation of any part of the Lease.


B. Tenant shall not record this Lease or any memorandum without Landlord’s prior
written consent.


C. Landlord and Tenant hereby waive any right to trial by jury in any proceeding
based upon a breach of this Lease.


D. Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant, the period of time for the performance of such action shall
be extended by the number of days that the performance is actually delayed due
to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.


E. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and/or
Property referred to herein, and upon such transfer Landlord shall be released
from any further obligations hereunder, and Tenant agrees to look solely to the
successor in interest of Landlord for the performance of such obligations.


F. Tenant represents that it has dealt directly with and only with the Broker as
a broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
agrees to indemnify and hold Tenant and the Tenant Related Parties harmless from
all claims of any brokers claiming to have represented Landlord in connection
with this Lease.


G. Tenant covenants, warrants and represents that: (1) each individual
executing, attesting and/or delivering this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant; (2) this Lease is binding upon Tenant;
and (3) Tenant is duly organized and legally existing in the state of its
organization and is qualified to do business in the state in which the Premises
are located. If there is more than one Tenant, or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities. Notices, payments and
agreements given or made by, with or to any one person or entity shall be deemed
to have been given or made by, with and to all of them.


23


--------------------------------------------------------------------------------



H. Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.


I. The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant’s
obligations under Sections IV.A, IV.B., VIII, XIV, XX, XXV and XXX shall survive
the expiration or early termination of this Lease.


J. Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery of it does not constitute an offer to Tenant or an
option. This Lease shall not be effective against any party hereto until an
original copy of this Lease has been signed by such party.


K. All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.


L. Tenant, within 15 days after request, shall provide Landlord with a current
financial statement and such other information as Landlord may reasonably
request in order to create a “business profile” of Tenant and determine Tenant’s
ability to fulfill its obligations under this Lease. Landlord, however, shall
not require Tenant to provide such information unless Landlord is requested to
produce the information in connection with a proposed financing or sale of the
Building. Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant.


M. TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE
PROPERTY OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.


N. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE PRACTICES
- CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS AND
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION, TENANT VOLUNTARILY
CONSENTS TO THIS WAIVER.


24


--------------------------------------------------------------------------------



XXXII. ENTIRE AGREEMENT.

     This Lease and the following exhibits and attachments constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A (Outline and Location of Premises),
Exhibit B (Rules and Regulations), Exhibit C (Commencement Letter), Exhibit D
(Work Letter Agreement) and Exhibit E (Additional Provisions).

25


--------------------------------------------------------------------------------


     Landlord and Tenant have executed this Lease as of the day and year first
above written.


LANDLORD:

EOP-UNION SQUARE LIMITED PARTNERSHIP, an
Illinois limited partnership

By: EOP-Union Square GP, L.L.C., a Delaware limited liability         company,
its general partner

     By: EOP-Franklin Street Limited Partnership, an Illinois
            limited partnership, its sole member

          By: EOP-Franklin Street GP, L.L.C., a Delaware limited
                 liability company, its general partner

               By: EOP Operating Limited Partnership, a Delaware
                      limited partnership, its sole member

                          By: Equity Office Properties Trust, a
                                 Maryland real estate investment trust,
                                 its general partner


                                By: /s/ BRAD FRICKS
                                ——————————————
                                      Name: Brad Fricks
                                      Title: Vice President - Leasing   TENANT:
BILLING CONCEPTS CORP.,
a Delaware corporation

By: /s/ DAVID P. TUSA
——————————————
Name: David P. Tusa
Title: Senior Vice President & CFO

26
